DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jason Rhodes on July 25, 2022.
The application has been amended as follows: 
In claim 13:
The recitation of “wherein the flow rate adjustment valve is connected to the third flow path” is amended to recite --wherein the opening and closing mechanism includes another flow rate adjustment valve connected to the third flow path--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to overcome the previous prior art rejections. The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim 1. There are no prior art teachings that would otherwise supplement or substitute the teachings of Kawano et al. (US 20150345842 A1), herein Kawano, to arrive at the claimed invention. The prior art fails to teach the arrangement of first and second gas lines, as currently claimed. 
It should be noted that the intended purpose and operating principles of Kawano require the specific arrangement of the connection points, flow paths, and valves as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Kawano to arrive at the claimed invention would be based on improper hindsight, and would render Kawano inoperable for its intended purpose. Assuming arguendo, rearranging and/or replacing the connection points (P11, P12, P13 and P14), flow paths (31, 32, 33, 34, etc.), and valves (35, 36, 37, 38, etc.) of Kawano would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating, cooling, simultaneous heating/cooling, etc.), as currently described therein. For instance, rearranging any of the flow paths (31, 32, 33, 34, etc.) associated with the connection points (P11, P12, P13 and P14) would consequently require completely rearranging the adjacent fluid lines and components (e.g., 11, 12, 22, etc.), most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763